Citation Nr: 0522270	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  00-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.  

2.  Entitlement to an effective date earlier than 
November 19, 1999, for the award of a rating in excess of 
30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from November 1948 to August 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

This appeal was last before the Board in June 2004, when it 
was remanded to the Appeals Management Center (AMC) for 
further development which has now been completed.  At that 
time, the appeal included the additional issues of 
entitlement to service connection for bilateral hearing loss 
disability and for tinnitus; and entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) due solely to the service-connected disabilities.  By 
rating action dated in March 2005, the AMC granted those 
additional appeals in full and increased the schedular rating 
assigned for PTSD from 50 percent to 70 percent, effective 
from the date of claim on November 19, 1999.  


FINDING OF FACT

Prior to the Board's promulgation of an appellate decision, 
the appellant has withdrawn his substantive appeal regarding 
all issues still in appellate status.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal 
regarding all issues still in appellate status are met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200 (2004).  The appellant initiated 
and perfected an appeal to the Board on the issues listed on 
the cover page of this decision.  

In April 2005, the appellant wrote to the AMC indicating that 
he was completely satisfied with the recent rating action in 
March 2005 and that he wished to withdraw all issues on 
appeal.  In July 2005, the representative submitted a written 
request on behalf of the appellant to withdraw his appeal.  

An appellant may withdraw a Substantive Appeal in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  It appears to the Board that the appellant has 
expressed his satisfaction with his current award, and that 
he has withdrawn his appeal with regard to a higher rating 
for PTSD and to an earlier effective date for the increased 
rating for PTSD.  Accordingly, this appeal will be dismissed.  


ORDER

The appeal seeking a rating in excess of 70 percent for PTSD 
and an effective date earlier than November 19, 1999, for the 
award of an increased rating for PTSD is dismissed.  


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


